United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

      ___________

      No. 99-1189
      ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Laverne Lester Teepe,                    *
                                         *
            Appellant.                   *

      ___________
                                             Appeals from the United States
      No. 99-2448                            District Court for the
      ___________                            Northern District of Iowa

United States of America,                *      [UNPUBLISHED]
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Casey Duaine Hay,                        *
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: December 6, 1999

                                Filed: January 25, 2000
                                    ___________
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Laverne Teepe and Casey Hay appeal from final judgments entered in the
District Court1 for the Northern District of Iowa upon Teepe’s guilty plea to one count
of conspiring to distribute and possess with intent to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846, and upon a jury verdict finding Hay guilty
of one count of conspiring to distribute and possess with intent to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and one count of
possessing with intent to distribute methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B). The district court sentenced Teepe to thirty months
imprisonment and Hay to two concurrent terms of two hundred thirty-five months
imprisonment. For reversal, Teepe and Hay argue that the district court erred in
determining their drug quantities. Hay also argues that the district court erred in
denying him a reduction for acceptance of responsibility and in assessing him an
enhancement for possessing a firearm in connection with his offenses. For the reasons
discussed below, we affirm the judgments of the district court.

       Although the government bears the burden to establish drug quantity, the district
court may rely upon estimates that have sufficient accuracy, and we review its drug-
quantity determinations for clear error. See United States v. Milton, 153 F.3d 891, 898
(8th Cir. 1998), cert. denied, 119 S. Ct. 1082 (1999). We find no clear error because
Teepe and Hay challenge the credibility and reliability of government witnesses, and
the district court’s findings regarding witness credibility are “virtually unreviewable on
appeal.” See United States v. Johnson, 169 F.3d 1092, 1098 (8th Cir.) (quoted source
and internal quotation marks omitted), cert. denied, 120 S. Ct. 143 (1999). The district


      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
                                           -2-
court was entitled to disbelieve Teepe’s testimony regarding the extent of his
involvement with methamphetamine and instead believe Charles Lee’s testimony
regarding the amount of methamphetamine he purchased from Teepe, in concluding that
Teepe had supplied Lee with at least one-and-a-half ounces of methamphetamine.
Similarly, the district court was entitled to believe Agent Sean McCullough’s testimony
about Hay’s statements regarding the extent of his involvement with methamphetamine,
as well as Charles LaRue’s testimony regarding the amount of methamphetamine he
supplied to Hay, in concluding that Hay had purchased at least twelve pounds of
methamphetamine from LaRue.

      We also find no clear error in the district court’s decision to deny Hay an
acceptance-of-responsibility reduction. See United States v. Field, 110 F.3d 592, 594
(8th Cir. 1997) (standard of review). While Hay initially attempted to reach a plea
agreement with the government, he ultimately withdrew his guilty plea and went to
trial. See United States v. Amos, 952 F.2d 992, 995 (8th Cir. 1991) (defendant who
initially pleads guilty but later withdraws plea and proceeds to trial and denies offense
is not entitled to acceptance-of-responsibility reduction; granting reduction in such
circumstances is clear error), cert. denied, 503 U.S. 1010 (1992), abrogated on other
grounds, United States v. Allery, 175 F.3d 610, 613 (8th Cir. 1999).

       Finally, we conclude that the district court did not clearly err in assessing a
firearm enhancement against Hay, because the government had shown by a
preponderance of the evidence that Hay possessed a firearm in connection with the
offenses of which he was found guilty. See United States v. Belitz, 141 F.3d 815, 817
(8th Cir. 1998) (standard of review; burden of proof). During the search of Hay’s
residence, drug-packaging equipment and quantities of methamphetamine were found
in various locations throughout the house, and a .38-caliber handgun and ammunition
were found in close proximity to each other and to surveillance equipment. In light of
these facts, it is not clearly improbable that Hay possessed the handgun in connection
with his drug trafficking. See U.S.S.G. § 2D1.1(b)(1), comment. (n.3) (clear

                                           -3-
improbability standard); Belitz, 141 F.3d at 817-18 (sufficient nexus where
methamphetamine was found in basement and loaded pistol was found upstairs; court
could conclude that readily-accessible gun enhanced defendant’s comfort level while
drugs were in home); United States v. Regans, 125 F.3d 685, 686 (8th Cir. 1997)
(firearm is “tool of the trade” for drug dealers; firearm’s physical proximity to narcotics
may provide sufficient nexus), cert. denied, 523 U.S. 1065 (1998).

      Accordingly, we affirm the judgments of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-